Interim Decision #2004

MATTER OF WONG
In Bond Cancellation Proceedings
A-14746227

Decided by Regional Commissioner July 22, 1969
A maintenance of status and departure bond posted in behalf of a nonimmigrant visitor is breached when the alien violated the conditions of his admission by accepting unauthorized employment within the period of his
authorized admission and prior to submission of his application for adjustment of status to that of permanent resident (which occurred after the
last date set by the Service for his departure), and the effective date of
his eventual adjustment of status was subsequent to his violation of nonimmigrant status.
ON BEHALF OF OBLIGOR:

Samuel Tapper, Esquire
49 Pearl Street
Hartford, Connecticut 06103

This matter is before the Regional Commissioner on appeal
from the decision of the District Director of February 7, 1969
concluding that the bond had been breached and the U.S. Treasury
Bond posted as security had been forfeited. The District Director
found that the alien was admitted to the United States on August
24, 1966 as a visitor for pleasure until November 23, 1966, and
that the alien failed to comply with the terms of admission in
that the alien was engaged in unauthorized employment at the
House of Moy Restaurant, Houston, Texas, from November 4,
1966 to. January 1967.
The maintenance of status and departure bond in the sum of
$1,000 was signed by the obligor and accepted by the District
Director of this Service in Boston. on July 12, 1966. This action
was pursuant to the request of the American Consul in Caracas,
Venezuela of May 18, 1966 for a bond in support of the alien's
application for a nonimmigrant visa. The alien was admitted at
Miami, Florida on August 24, 1966 as a temporary visitor for
pleasure until November 23, 1966.
The alien was apprehended by investigators of this Service at
383

Interim Decision #2004
the House of Moy Restaurant, Houston, Texas, on December 1,
1966. The report of apprehension shows the alien was employed
as a cook when found; that he had been helping at the restaurant
since its opening on November 4, 1966; and that although the
alien purportedly had not been receiving wages, he had taken his
meals at the restaurant and had slept on the premises. On December 1, 1966, the alien was notified he would be required to depart
from the United States on or before December 16, 1966. On December 7, 1966, the departure time was extended to January 15,
1967. No further extension of the time for his required departure
was requested nor granted.
On May 4, 1967, the alien filed an application for permanent
resident status under section 245 of the Immigration and Nationality Act, accompanied by a sixth preference visa petition executed in his behalf by South Seas Restaurant, Inc., of West Hartford, Connecticut. The alien stated in his application that he was
employed as a cook by the House of Moy, Houston, Texas, from
Dctober 1966 until January 1967, and that he had been employed
iy South Seas restaurant since January 1967. The statements in
his application were reviewed and affirmed by the alien under
mth on August 25, 1967.
On oral argument, counsel stated the request from the Amerian Consul was for a bond to insure departure from the United
states; that the alien had no notice or warning that he was reuired to maintain his visitor's status; and that the alien's discloure at the time of apprehension, that a sixth preference visa petion had been filed for him as well as the employment statement
i the adjustment of status application, indicated the alien was
Dt aware that he must maintain "pure" visitor's status. Counsel
ted Matter of Continental Casualty Co., 12 I. & N. Dec. 795,
id urged the decision of the District Director be revoked and
Le collateral security returned to the obligor.
The precedent decision cited by counsel has no application here.
involved an alien who was in lawful nonimmigrant status when
e first private bill was introduced in her behalf; who was
ithin her authorized departure time when the second private bill
as filed; and whose status was ultimately adjusted on the basis
a section 245 application filed within an authorized departure
ne. No violation of nonimmigrant status was present or consided therein.
The proviso added by the Act of October 3, 1965 to section
1 (g) , of the Immigration and Nationality Act reads:
.. PROVIDED FURTHER, That a visa may be issued to an alien de384

Interim Decision #2004
fined in section 101 (a) (15) (13) or (F), if such alien is otherwise entitled to
receive a visa, upon receipt of a notice by the consular officer from the Attorney General of the giving of a bond with sufficient surety in such sum
and containing such conditions as the consular officer shall prescribe, to insure that at the expiration of the time for which such alien has been admitted by the Attorney General, as provided in section 214(a), or upon failure
to maintain the status under which he was admitted, or to maintain any status subsequently acquired under section 248 of the Act, such alien will depart from the United States.

The instant bond on Form 1-352, the Immigration Bond Form
prescribed pursuant to the authority of the Attorney General
under section 103(a) of the Immigration and Nationality Act and
Service Regulations (8 CFR 299.1), contained the following conditions:
If said alien is admitted to the United States for a temporary period as a
nonimmigrant, and if said alien shall comply with all the conditions of each
specific nonimmigrant status which he is accorded while classified in such
status, and actually depart from the United States without expense thereto
on or before the date to which admitted or such subsequent date as may be
authorized in extension of his lawful temporary stay beyond such date, without notice to the obligor, then this obligation shall be void; otherwise it shall
become due and payable immediately in the sum of one thousand dollars
($1,000.00) for each alien as to whom there shall have been a failure to
comply with any of the foregoing conditions, pro .vided that in no event shall
the liability of the obligor exceed the total sum of one thousand dollars
($1,000.00); and provided further, that no adjustment of the immigration
status of said alien shall be construed to impair or diminish this obligation.
(Emphasis supplied.)

The surety cannot question his responsibility under the bond, if
it is established that a violation occurred. United States v. Olson,
42 F.2d 1070 (1931).
The Service regulations regarding a violation of a bond are 8
CFR 103.6(c) (2) which reads:
When the status of a nonimmigrant who has violated the conditions of his
admission has been adjusted as a result of administrative or legislative action to that of a permanent resident retroactively to a date prior to the violation, any outstanding maintenance of status and departure bond shall be
cancelled. If an application for adjustment of status is made by a nonimmigrant while he is in lawful temporary status, the bond shall be cancelled if
his status is adjusted to that of a lawful permanent resident or if he voluntarily departs within any period granted to him. As used in this subparagraph, the term "lawful temporary status" means that there must not have
been a violation of any of the conditions of the alien's nonimmigrant classification by acceptance of unauthorized employment or otherwise during the
time he has been accorded such classification, and that from the date of admission to the date of departure or adjustment of status he must have had
uninterrupted Service approval of his presence in the United States in the
form of regular extensions of stay or dates set by which departure is to

385

Interim Decision #2004
occur, or a combination of both. An alien admitted as a nonimmigrant shall
not be regarded as having violated his nonimmigrant status by engaging in
employment subsequent to his valid filing of an application for adjustment
of status under section 245 of the Act and Part 295 of this chapter
(Emphasis supplied.)

and 8 CFR 103.6 (e) which provides that:
A bond is breached when there has been a substantial violation of
;he stipulated conditions. A final determination that a bond has been
)reached creates a claim in favor of the United States which may not be reeased or discharged by a Service officer

Maintenance of status and departure bonds are violated by failire to depart from the United States during the allotted period or
)37 violation of the terms of entry. An alien admitted as a visitor
or pleasure who obtains employment and goes to work during
he period of admission has failed to comply with the conditions
f his nonimmigrant status, thereby breaching the bond; and liqidated damages are properly assessable notwithstanding a conmtion that no damage has been suffered. Earle v. United States,
.A.N.Y. 1958, 254 F.2d 384, certiorari denied 79 S. Ct. 35, 358
.S. 822.
The record before us establishes that the alien violated the contions of his admission by working in the United States without
ithority to do so within the period of his admission. He did not
!part from the United States. He did not apply for adjustment
status to that of a permanent resident until approximately six
)nths after the violation of nonimmigrant status, and nearly
ur months after the last date set by this Service for his deparre from the United States. The event adjustment of his status
that of a permanent resident was not effective until more than
•teen months after his violation of status. Since there' has
!n no performance according to the terms of the bond, substan1. The liability which has arisen on the part of the obligor can, be waived. United States v. Rosenfeld, 109 F.2d 908. The Dist Director properly held that the bond had been breached and
security forfeited.
t is ordered that the decision of the District Director declaring
bond breached be and hereby is affirmed.

386

